Main, J. (dissenting).
I respectfully dissent. An examination of the underlying facts of this case clearly establishes that the subject 698.86-acre tract of land was given by the trustees of the William H. Miner Foundation to the State of New York for the use and benefit of all the people of the State as a recreation area. That this was the purpose of the transfer was expressly confirmed by the Supreme Court order of April 23, 1962, which authorized the transfer to the State, wherein it was specifically provided that the land was to be used "for campsite, recreational, conservation or other public purposes.” In accordance with this obvious purpose of the conveyance, petitioners assert that they and other nearby residents of the area have used the subject tract, including Miner Lake, for fishing, camping, hunting *956and other forms of recreation since the State’s acquisition thereof on October 1, 1962. With these circumstances prevailing on September 28, 1977, the State leased the land to the Turtle Island Trust Company for a period of five years for the purpose of allowing a group of individuals known collectively as Ganienkeh to settle thereon as licensees of the trust company, thus excluding from the parcel petitioners and the rest of the citizens and taxpayers of this State. Ganienkeh was granted this privilege of exclusive occupation and use of the land with no corresponding rental or other obligation therefor as a result of and as a seeming reward for the illegal conduct of a few of its members in forcibly occupying certain State lands known as the Moss Lake campsite in 1974 (see Drake v State of New York, 97 Misc 2d 1015). In my judgment, under these circumstances petitioners have brought into serious question the legality of the subject lease by their contentions that it frustrates the obvious purpose of the original transfer of the land to the State by the Miner Foundation and also, most significantly, violates the terms of the 1962 court order cited above in that under the lease the land is being used for other than a legitimate public purpose. The net effect of the lease transaction is that law-breaking individuals, who claim to be immune from the laws of the State of New York as descendants of the Mohawk Indian Nation, but are not recognized as an Indian tribe by the United States Government, are being appeased because of their unlawful conduct with what amounts to a gift of the free use of a large tract of publicly owned land, and this is being done at the expense of the law-abiding citizenry of the State. Moreover, the sham transaction of a lease to the Turtle Island Trust Company was utilized to effectuate the gift, and the artificiality of the entire arrangement is well illustrated by the failure of the Turtle Island Trust Company to comply in any way with the lease provision whereby, as consideration for the lease, it was to establish a cultural and educational center on the property within a reasonable time. To date no such center has been established, while the five-year term of the lease continues to run. In sum, petitioners’ allegations, accepted as true (see Penato v George, 52 AD2d 939, app dsmd 42 NY2d 908), raise grave doubts as to the propriety of the disposition of the land under the lease, and at minimum, petitioners are entitled to a trial where they will have an opportunity to demonstrate the rectitude of their position. Even though Indian claims to lands in this State and elsewhere may well have some merit, such claims must always be settled in an orderly manner through available legal procedures. Accordingly, Special Term erred insofar as it dismissed petitioners’ application for declaratory relief.